DETAILED ACTION
This Office Action is in response to Amendment filed July 28, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what “the plastic substrate” recited on line 4 refers to, because (a) Applicants deleted the limitation “a plastic” in the amended claim 1, and (b) therefore, it is not clear whether there is a plastic substrate underlying the newly claimed PET or PEN substrate, or it is not clear whether the PET or PEN substrate is the claimed plastic substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Canestaro et al. (US 4,873,123) in view of Wang et al. (“Highly efficient blue organic light-emitting devices with indium-free transparent anode on flexible substrates,” Organic Electronics 11 (2010) pp. 1555-1560.)
Canestaro et al. disclose an electroconductive film laminate (Figs. 1-2) comprising a copper-containing patterned electroconductive film (11) (col. 3, line 25) laminated onto a surface of a plastic substrate (12) (col. 4, lines 60-66), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines, at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (col. 3, lines 30-31) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm.
Canestaro et al. differ from the claimed invention by not showing that the copper-containing patterned electroconductive film is laminated onto a surface of a polyethylene terephthalate (PET) or polyethylene naphthalate (PEN) substrate, wherein: a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater, and at least a portion of the conductive pattern has a space width between the conductive lines of between 0.50 µm and 20 µm, inclusive, with a minimum space width between conductive lines falling within a range of 0.50 µm and 20 µm.
Canestaro et al. further disclose that at least a portion of the conductive pattern has a space width between the conductive lines of approximately 25.4 µm and 152.4 µm, inclusive, with a minimum space width between conductive lines falling within a range of approximately 25.4 µm and 152.4 µm (col. 3, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the conductive pattern can have a space width within the claimed range, because (a) the space width disclosed by Canestaro is slightly larger than the claimed range of the space width, (b) the space width of the conductive pattern would become smaller as the device size shrinks over time to integrate more device elements on the plastic substrate, which would allow a wider range of applications of the electroconductive film and a lower manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the space width achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Canestaro et al. differ from the claimed invention by not showing that the copper-containing patterned electroconductive film is laminated onto a surface of a polyethylene terephthalate (PET) or polyethylene naphthalate (PEN) substrate, wherein: a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater.
Wang et al. disclose a PET substrate having a top surface area equaling an area of a circle having a diameter of 10 inches or greater (12’’ diameter area in ABSTRACT).
Since both Canestaro et al. and Wang et al. teach a plastic substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plastic substrate disclosed by Caestaro et al. can be a PET or PEN substrate having a top surface equaling an area of a circle having a diameter of 10 inches or greater as disclosed by Wang et al., because (a) a PET or PEN substrate has been commonly employed as a plastic substrate due to their ease of manufacture and low cost as well as well-known mechanical, electrical and other physical characteristics of the PET or PEN substrate, (b) a large diameter substrate having a diameter equal to or greater than 10 inches has been well-known and commonly used in forming electronic or semiconductor devices as disclosed by Wang et al., (c) a large diameter substrate has been commonly employed to manufacture a large number of electronic or semiconductor devices to reduce the manufacturing cost, (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (e) in addition, the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (US 2007/0117394) in view of Wang et al. (“Highly efficient blue organic light-emitting devices with indium-free transparent anode on flexible substrates,” Organic Electronics 11 (2010) pp. 1555-1560.)
Shinoda et al. disclose an electroconductive film laminate comprising a copper-containing patterned electroconductive film (copper fine wiring lines in [0013]) laminated on a substrate (substrate in [0013]), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines (copper fine wiring lines), at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (0.5 µm) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm, and at least a portion of the conductive pattern has a space width between the conductive lines of between 0.50 µm and 20 µm, inclusive (5.0 µm), with a minimum space width between conductive lines falling within a range of 0.50 µm and 20 µm.
Shinoda et al. differ from the claimed invention by not showing that the copper-containing patterned electroconductive film is laminated onto a surface of a polyethylene terephthalate (PET) or polyethylene naphthalate (PEN) substrate, wherein: a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater.
Wang et al. disclose a PET substrate having a top surface area equaling an area of a circle having a diameter of 10 inches or greater (12’’ diameter area in ABSTRACT).
Since both Shinoda et al. and Wang et al. teach a substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plastic substrate disclosed by Shinoda et al. can be a PET or PEN substrate having a top surface equaling an area of a circle having a diameter of 10 inches or greater as disclosed by Wang et al., because (a) a PET or PEN substrate has been commonly employed as a plastic substrate due to their ease of manufacture and low cost as well as well-known mechanical, electrical and other physical characteristics of the PET or PEN substrate, (b) a large diameter substrate having a diameter equal to or greater than 10 inches has been well-known and commonly used in forming electronic or semiconductor devices as disclosed by Wang et al., (c) a large diameter substrate has been commonly employed to manufacture a large number of electronic or semiconductor devices to reduce the manufacturing cost, (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (e) furthermore, the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terui et al. (US 9,310,682)
Yang et al., “Fabrication and Characterization of Transparent Conductive ZnO:Al Thin Films Deposited on Polyethylene Terephthalate Substrates,” Journal of American Ceramic Society, 95 (2012) pp 2140-2147.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 12, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815